Citation Nr: 1100122	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-39 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to June 
1970, including combat service in the Republic of Vietnam from 
May 1969 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which, in 
pertinent part, granted service connection and assigned a 30 
percent rating for PTSD.  The Veteran appealed the initial rating 
assigned for his disability and the claim has remained in 
appellate status since that time.  In September 2009, the Board 
remanded the claim for additional development.  That development 
having been completed, the issue is now back before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is productive of no more 
than occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, panic 
attacks more than once per week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

2.  The Veteran's service-connected PTSD is not productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.

3.  The competent evidence of record does not present an 
exceptional or unusual disability picture with such related 
factors as a marked interference with employment or frequent 
periods of hospitalization due to the Veteran's service-connected 
PTSD so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for an initial 50 percent, but not greater, rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).  

2.  The criteria for referral for an initial increased disability 
rating for PTSD on an extraschedular basis have not been met.  38 
C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, the 
Veteran's claim for an increased rating arises from his 
disagreement with the initial rating following the grant of 
service connection.  Courts have held that once service 
connection is granted, the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
the Board need not address whether VA has complied with the 
notice provisions of the VCAA with respect to that claim.

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  38 
U.S.C.A. § 5103A.  VA has associated with the claims folder his 
service and post-service treatment records and other pertinent 
evidence.  Further, the Veteran has been provided an opportunity 
to set forth his contentions in written statements and has been 
afforded VA examinations in support of his claim for an initial 
higher rating for PTSD.  Significantly, the Veteran and his 
representative have not identified any additional evidence 
related to his claim.  VA is only required to make reasonable 
efforts to obtain relevant records that the Veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2010).  VA, therefore, has made every reasonable effort to obtain 
all records relevant to the Veteran's claim.

On consideration of the foregoing, and in light of the favorable 
nature of this decision, the Board finds that VA has satisfied 
its duties to notify and assist and additional development 
efforts would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Accordingly, the Board finds that the Veteran is not 
prejudiced by its adjudication of his claim.

II.  Initial Increased Rating

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  Where there is a question as to which of two ratings 
will be applied, the higher rating will be assigned if the 
disability picture more closely approximates the criteria 
required for that rating. Otherwise, the lower rating is to be 
assigned.  38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The severity of the disability is to be considered during the 
entire period from the time this claim was filed to the present.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
considered the requirements of Fenderson and finds that staged 
ratings are not appropriate in this case as the factual findings 
do not show distinct time periods since the date of claim where 
any aspect of the service-connected disability exhibited symptoms 
that would warrant different ratings.

The Veteran is currently assigned a 30 percent disability rating 
for PTSD under 38 C.F.R. § 4.130, DC 9411.  The Board observes 
that, in addition to PTSD, he has been diagnosed with and treated 
for depression.  The Veteran is not formally service connected 
for that disorder.  Nevertheless, the United States Court of 
Appeals for Veterans Claims has recently held that claims for one 
psychiatric disability effectively encompass claims for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Moreover, it is well-established that where, as here, 
the effects of the Veteran's service-connected disability have 
not been clinically disassociated from the effects of his non-
service-connected disorder, the effects must be attributed to the 
service-connected disability.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Accordingly, the Board will consider the 
psychiatric symptoms attributable to both PTSD and depression in 
determining whether an initial higher rating is warranted.  
However, the Board need not evaluate those symptoms under 
separate diagnostic codes as both PTSD and depression are rated 
under the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 30 percent rating is assigned 
where there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment manifested by deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational 
or social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name.  Id.

The pertinent evidence of record includes VA psychiatric 
treatment and group therapy records dated from March 2003 to 
March 2010, two VA PTSD examinations conducted in June 2004 and 
February 2010, and written statements from the Veteran and his 
representative.  Overall, that evidence reflects PTSD symptoms 
including periodic depression, social withdrawal, exaggerated 
startle response, hypervigilance, stimuli avoidance, 
irritability, anxiety, memory and other cognitive deficits, 
blunted affect, sleep problems, nightmares, flashbacks, and 
occasional thoughts of harming others.  

On VA examination in June 2004, the Veteran reported a history of 
chronic sleep problems, anxiety, occasional nightmares and 
flashbacks "usually stimulated by gunshots or something 
similar," daily memories of Vietnam, exaggerated startle 
response, hypervigilance, social avoidance, and flashbacks.  He 
stated that his symptoms had their onset during his period of 
service in Vietnam.  The Veteran further stated that, after his 
military discharge, his symptoms had abated while he worked as a 
long-distance truck driver, a job he enjoyed because it "allowed 
him to avoid people."  However, he added that, after retiring 
from that occupation, moving to Georgia, and starting work as a 
farmer, he experienced a resurgence of psychiatric problems.  He 
attributed his worsening symptoms, in part, to a neighbor who was 
"always shooting off guns, which greatly upset[] an disturb[ed] 
the Veteran."

In terms of his social functioning, the Veteran reported that he 
was currently divorced from his second wife and had two sons, 
with whom he was close, and two grandchildren, whom he saw 
occasionally.  He stated that he currently lived by himself and 
spent most of his time alone farming and "walking horses and 
cattle."  He denied any legal problems, apart from one episode 
in jail for contempt of court that was related to his first 
divorce proceeding.

On mental status examination, the Veteran exhibited a slightly 
anxious mood and a blunted affect.  His fund of knowledge was 
noted to be below average and his responses to cognitive and 
memory tests reflected some degree of impairment.  However, the 
Veteran's speech patterns and hygiene were within normal limits.  
No other cognitive or emotional abnormalities were shown.

Based on the results of the examination, the VA examiner 
diagnosed the Veteran with chronic PTSD, marked by mild to 
moderate social and recreational impairment.  He was assigned a 
Global Assessment and Functioning (GAF) score of 60.

The record thereafter shows that the Veteran has received 
extensive VA outpatient treatment for his PTSD and related 
psychiatric symptoms.  During this period, his GAF scores have 
ranged from 51 to 60.

Pursuant to the Board's September 2009 remand, the Veteran was 
afforded a follow-up VA examination in June 2010.  He recounted a 
specific 2007 incident in which he had been investigated by the 
police for alleged harassment of his neighbor, who had been 
shooting off fireworks.  Additionally, the Veteran reported that, 
on a separate occasion, he had been threatened with legal action 
after smashing one of his neighbor's guns against a tree.  He 
denied any other history of violent or assaultive behavior.  Nor 
did he report any additional psychiatric symptoms that had not 
been shown on his June 2004 examination.  

Additionally, the Veteran acknowledged that he attended church 
regularly and belonged to a saddle club, pastimes that had not 
been reported on his prior examination.  Another noteworthy 
change in the Veteran's life since his last examination was his 
new romantic relationship.  The Veteran described his girlfriend 
as understanding and supportive, but indicated that their 
relationship was long-distance and that he continued to live 
alone.  

On mental status examination, the Veteran displayed an agitated, 
dysphoric mood.  He continued to exhibit cognitive impairment, 
manifested by an inability to spell simple words forward and 
backwards.  However, his thought processes and content were 
otherwise unremarkable and his judgment, speech, spatial 
orientation, affect, and hygiene were all within normal limits.  
Additionally, the Veteran was noted to have poor impulse control 
and to pose an occasional danger to himself and others.  However, 
he did not report or exhibit any signs of acute suicidal or 
homicidal ideation.  Nor did he display any delusions, 
hallucinations, obsessive or ritualistic behavior, or other 
psychotic tendencies.  

After reviewing the results of the examination and the pertinent 
evidence in the claims folder, the VA examiner determined that 
the Veteran's overall level of psychiatric impairment was 
essentially unchanged from his June 2004 examination and that his 
symptoms remained consistent with a GAF score of 60.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; the percentage 
evaluation is to be based on all the evidence that bears on 
occupational and social impairment.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (Mar. 1995), 60 Fed. Reg. 43186 (1995).

As noted above, the Veteran's GAF scores during the relevant 
appeals period have ranged from a low of 51 to a high of 60.  
Under DSM-IV, GAF scores within this range reflect moderate 
symptoms such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  DSM-IV.  

After carefully reviewing the evidence of record in the light 
most favorable to the Veteran, the Board finds that his symptoms 
throughout the relevant appeals period have most closely 
approximated the criteria for a 50 percent rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

The Board acknowledges that the Veteran has not reported a 
history of frequent panic attacks.  Nor has he exhibited 
circumstantial, circumlocutory, or stereotyped speech or markedly 
impaired judgment or abstract thinking.  Nevertheless, the Board 
considers it significant that, on his June 2004 VA examination, 
the Veteran exhibited a blunted affect, which, while less severe 
than a flattened affect, still reflected a significant level of 
impairment.  See Dorland's Illustrated Medical Dictionary, 30th 
Edition, page 36 (2003) (defining a flattened affect a "lack of 
signs expressing affect" and a blunted affect as "a severe 
reduction in the intensity of affect").  Thereafter, on his 
February 2010 VA examination, he displayed a dysphoric, agitated 
mood.  Additionally, on both VA examinations and throughout the 
relevant appeals period, he has been noted to have marked social 
avoidance tendencies.  The Board finds these manifestations 
collectively satisfy the criteria of disturbances of motivation 
and mood, and difficulty establishing effective work and social 
relationships, which are contemplated in a 50 percent rating.

In addition, the Veteran has been clinically found to have memory 
problems and other cognitive impairment.  These clinical findings 
denote difficulty in understanding complex commands and 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks), 
which are also consistent with a 50 percent rating.  

In light of the foregoing, the Board finds that the Veteran meets 
the criteria for a 50 percent rating and has done so since the 
date of service connection.  With respect to whether the 
Veteran's psychiatric symptoms have warranted more than a 50 
percent disability rating, however, the preponderance of the 
evidence is against entering such a finding.  

The Board recognizes that the criteria for a 70 percent rating 
include impaired impulse control, manifested by unprovoked 
irritability with periods of violence, which the Veteran was 
expressly found to exhibit on his most recent examination.  
However, he has not been shown to have deficiencies in most 
areas, obsessional rituals that interfere with routine 
activities, speech that is intermittently illogical or obscure, 
near continuous panic or depression affecting his ability to 
function independently, or neglect of personal hygiene.  

Additionally, the record reflects that the Veteran continues to 
work as a farmer, attends church, and belongs to a saddle club.  
He also maintains relationships with his sons, grandchildren, and 
girlfriend, which shows that he does not completely isolate 
himself.  Finally, the Veteran's GAF scores throughout the 
pendency of this appeal are indicative of psychological, social, 
and occupational impairment that is no more than moderate in 
nature and, thus, inconsistent with a 70 percent disability 
rating.  Accordingly, the Board finds that the Veteran's overall 
PTSD symptoms have not risen to the level of severity 
contemplated by such a higher rating at any time during the 
relevant appeals period.  It should also be noted that a 100 
percent rating requires total social and occupational impairment, 
and with the Veteran clearly able to work, and the fact that of 
the criteria for a 100 percent rating only the danger of hurting 
others and disorientation have been demonstrated, the Board finds 
that the Veteran's PTSD has clearly not been manifested by 
symptoms that are productive of total occupational and social 
impairment.  

In sum, the Board finds that the evidence of record shows that 
the Veteran's psychiatric symptoms have warranted a disability 
rating of 50 percent, but no higher, since the date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  All 
reasonable doubt has been resolved in favor of this combat-
decorated Veteran in making this decision.  The preponderance of 
the evidence is against the assignment of any higher rating.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

III.  Extraschedular Consideration

The Board observes that the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  Ratings 
will generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2010).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 C.F.R. 
§ 3.321(b).

The United States Court of Appeals for Veterans Claims (Court) 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as 'governing norms.'  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

In this case, the Board acknowledges that the Veteran's PTSD has 
been shown to be productive of depression, adverse stimuli 
avoidance, anxiety, irritability, and difficulty in interpersonal 
relationships, which significantly interfere with his ability to 
carry on various occupational and social activities.  However, 
such impairment is contemplated by the applicable rating 
criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Moreover, the evidence reflects that the Veteran continues to 
work as a farmer, signaling that his service-connected PTSD does 
not result in marked interference with employment beyond that 
contemplated in schedular ratings.  Nor has that service-
connected disability been shown to result in frequent or, indeed, 
any periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular standards.  
In light of the above, the Board concludes that referral for 
consideration of extraschedular ratings is not warranted. See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an initial 50 percent, but not greater, rating for 
PTSD is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


